DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102748207 A to Zhao in view of US 20060120872 A1 to Okubo et al. 
Regarding claim 1, Zhao discloses a wind turbine comprising:
a vertical rotation shaft (Fig. 7: 4); and 
a plurality of vertical blades (2) arranged around the rotation shaft and attached to the rotation shaft through an arm (5), wherein 
each of the plurality of vertical blades includes a blade main part (2) and a pair of blade-tip inclined parts (1) extending from upper and lower ends of the blade main part toward the rotation shaft, and 
each of the blade-tip inclined parts has a smaller thickness than a thickness of the blade main part (Fig. 3).
However, it fails to disclose the thickness of each of the blade-tip inclined parts, which extend from the upper and lower ends of the blade main part toward the rotation shaft, is constant from a base end to a tip end of the blade-tip inclined part; and a ratio of the thickness of each of the blade-tip inclined parts to the thickness of the blade main part is 1 to 10, or less.
Okubo et al. teaches the thickness of each of the blade-tip inclined parts (Figs. 2(a)-2(c): 251 and 254), which extend from the upper and lower ends of the blade main part (253) toward the rotation shaft, is constant from a base end to a tip end of the blade-tip inclined part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to using the teaching of the constant blade-tip as disclosed by Okubo et al. to the wind turbine disclosed by Zhao.
One would have been motivated to do so for straightening the flows of wind around the blade and to help generate lift. Refer to Okubo et al., [0063 and 0069].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the thickness of each of the blade-tip inclined parts to the thickness of the blade main part be 1 to 10, or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to optimize weight and rotation of the blades. 
Regarding claim 4, Zhao discloses a wind turbine as described above.
However, it fails to disclose each of the blade-tip inclined parts is made of a steel plate or a resin material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the blade-tip inclined parts be made of a steel plate or a resin material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so for structural integrity. 
Regarding claim 5, Zhao discloses the blade main part has a substantially constant cross-sectional shape over an entire length of the blade main part (Fig. 6: blade cross section).
Regarding claim 6, Zhao discloses the blade main part has a lift type cross-sectional shape for receiving a wind force to generate lift (Fig. 1: aerofoil).
Regarding claim 7, the combination of Zhao and Okubo et al. discloses a wind power generating device comprising: the vertical axis wind turbine as claimed in claim 1 (see claim 1 above), and a generator configured to generate electricity from rotation of the vertical axis wind turbine transmitted to the generator (Zhao, abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102748207 A to Zhao in view of US 20060120872 A1 to Okubo et al. as applied to claim 7 above and further in view of WO 2013024515 A1 to Inagawa et al.
Regarding claim 8, Zhao and Okubo et al. discloses a lighting facility having a power generation function comprising: the wind power generating device as claimed in claim 7 (see claim 7 above).
However, it fails to disclose a photovoltaic panel; a secondary battery configured to store electricity generated by the wind power generating device and the photovoltaic panel; and a lighting fitting configured to light up using the electricity stored in the secondary battery; and a support column supporting the wind power generating device, the photovoltaic panel, the secondary battery, and the lighting fitting.
Inagawa et al. teaches a photovoltaic panel (Fig. 1: 31); a secondary battery (5) configured to store electricity generated by the wind power generating device and the photovoltaic panel; and a lighting fitting (4) configured to light up using the electricity stored in the secondary battery; and a support column (7) supporting the wind power generating device, the photovoltaic panel, the secondary battery, and the lighting fitting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to using the teaching of the solar panel, battery, and lighting fixture as disclosed by Inagawa et al. to the wind turbine disclosed by Zhao and Okubo et al.
One would have been motivated to do so to use power generated by the wind turbine for other loads such as lighting. 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “However, the straightening plate 254 in Okubo is contrary to the claimed "pair of blade-tip inclined parts. More specifically, "a pair of blade-tip inclined parts extending from upper and lower ends of the blade main part toward the rotation shaft" in claim 1 of the present application”, the Examiner respectfully disagrees. Paragraph [0069] of Okubo discloses that the straightening plates are arranged in plurality. This can be seen in Figs. 2(a)-2(c), wherein the straightening plates 251 and 254 are arranged at the upper, middle, lower ends of the blade main part 253. All of the straightening plates have a constant thickness. The constant thickness of the straightening plates is used to generate lift in order to reduce loads on the bearings (paragraph [0069]). Since Okubo teaches straightening plates at the upper and lower ends of the blade main part, this teaching of the constant thickness straightening plates can be applied to the inclined blade tips 1 of Zhao, in order to generate lift in order to reduce loads.

Conclusion


























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832